This is an appeal from the full Industrial Board of Indiana, and is a companion case, identical in all its facts, with the case of Holycross and Nye, Inc. v. David A. Nye, No. 14925, ante, p. 372, 186 N.E. 915, decided by this court on September 25, 1933, except in these particulars, the appellee in this case was president and sales manager of the appellant, and the injuries received by him as a result of the accident in which he and Mr. Nye were involved, were more severe.
We do not deem it necessary, therefore, to set out the facts more in detail or to further discuss and apply the principles of law which we think are controlling here.
Upon the authority of Holycross and Nye, Inc. v. David ANye, No. 14925, supra, the award is reversed, with instructions to the full Industrial Board to enter an award for appellant.